Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered December 9, 1988, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The decedent’s statement to police officers that the defendant shot him was admissible as a dying declaration, since at the time the statement was made the decedent was in ex-tremis and under a sense of impending death without any hope of recovery (see, People v Liccione, 63 AD2d 305, affd 50 NY2d 850).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Thompson, J. P., Bracken, Ritter and Copertino, JJ., concur.